 1
 2
 3
 4
 5
 6
                                 UNITED STATES DISTRICT COURT
 7                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 8
 9
       CARREA CHRISTOPER,                                        Case No. 2:17-CV-738-RSL
10
                             Plaintiff,                          MINUTE ORDER
11
                        v.                                       RENOTING MOTION ON
12                                                               COURT’S CALENDAR
       FORD MOTOR COMPANY, INC.,
13
                             Defendant.
14
15          The following Minute Order is made and entered on the docket at the discretion of the
16 HONORABLE ROBERT S. LASNIK, UNITED STATES DISTRICT JUDGE:
17
            Plaintiff in the above-captioned matter filed a motion on January 14, 2019, “Application
18
     for Extension of Time to Motion to Compel Discovery,” noted for January 14, 2019. Dkt. #73.
19
     Pursuant to Local Civil Rule 7(d)(2), this motion should have been noted on the Court’s
20
     calendar for no earlier than the second Friday after the date of filing. The Clerk of Court is
21 directed to renote plaintiff’s motion on the Court’s calendar for Friday, January 25. Any
22
   opposition shall be filed and served on plaintiff no later than 4:30 p.m. on Wednesday, January
23
   23. Dkt. #72. Any reply shall be filed and served no later than 4:30 p.m. on Friday, January 25.
24
          DATED this 18th day of January, 2019.
25
                                                     s/ Kerry Simonds
26                                                   Kerry Simonds, Deputy Clerk to the
27                                                   Honorable Robert S. Lasnik, Judge
28
     MINUTE ORDER RENOTING MOTION
     FOR EXTENSION OF TIME - 1
